Citation Nr: 0120239	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran, who served on active duty from January 1982 to 
January 1985, died in November 1997.  The appellant is the 
custodian of his child, Luis.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) at San Juan, Puerto Rico.  

Pursuant to a claim for dependency and indemnity 
compensation, to include accrued benefits, in August 1998 
from the veteran's surviving spouse, Doris, service 
connection was granted for schizophrenia for accrued benefits 
purposes, by rating action in July 1999.  She had been 
informed by the RO in September 1998 that she was not 
entitled to dependency and indemnity compensation benefits 
based on service connection for the cause of the veteran's 
death.  In October 1998, she filed a notice of disagreement 
with this action by the RO, but a statement of the case on 
this matter as far as Doris' appeal was concerned was never 
prepared.  The United States Court of Appeals for Veterans 
Claims (the Court) has directed that where a claimant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

With both the appellant (on behalf of the veteran's son) and 
Doris claiming entitlement to service connection for the 
cause of the veteran's death, this is a contested claim.  
However, the same underlying benefits are at issue, and both 
the appellant and the surviving spouse are entitled to due 
process in the handling of their claims.  


While pertinent rating decisions and statements of the case 
as well as other RO documentation reflect partial English 
translations of relevant Spanish documents, complete English 
translations are needed of all the relevant documents.  

Reference has been made to a death certificate in this case, 
but such a document is not located in the claims file.  

The RO is advised that its readjudication of this claim must 
be in accord with VA's duty-to-assist obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must furnish Doris a statement 
of the case pursuant to the notice of 
disagreement received in October 1998 
addressing the issue of entitlement to 
DIC on the basis of service connection 
for the cause of the veteran's death 
under 38 U.S.C.A. § 1310.  Doris should 
then be allowed sufficient time to file a 
substantive appeal and/or to request a 
hearing on her appeal.  

2.  The RO should arrange to have the 
complete records of the police report 
received on January 15, 1998, the 
toxicology report received on March 10, 
1998, the autopsy report received on 
March 10, 1998, and the report by Dr. 
Frank Campos dated on June 26, 2000, 

translated into English.  If a death 
certificate is available, it should be 
obtained and included in the claims 
folder, with a complete translation into 
English, if it is in Spanish.  

3.  As alluded to above, the RO must 
develop and adjudicate the claim on the 
merits after ensuring that all duty-to-
assist provisions have been fulfilled.  
The RO's adjudication should comport 
with, and satisfy, all procedures 
applicable for contested claims.  For 
further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
decision remains adverse to the appellant 
and/or Doris, after they have been given 
the opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, this issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.  

The appellant and Doris have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S.SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

